Beck, P. J.
Certain of the grounds of the demurrer it is unnecessary to discuss or consider, except as incidentalty involved in the contention made by one of the defendants, Mrs. Shehane (who is hereinafter referred to as the defendant), in her several demurrers, that the petition as it originally stood and the petition considered together with the several interventions was multifarious. It is unnecessary to determine whether she is in a position to urge her contentions set forth in one ground of her demurrer, that Greer had no right to bring the suit, not having complied with the provisions of § 2224 of the Civil Code relating to proceedings by minority stockholders for fraud, or acts ultra vires, against a corporation; because, so far as Mrs. Shehane is concerned, the case should have been dismissed as to her on the ground that the suit is multifarious, and that she could not be proceeded *136against in a suit brought in 'Fulton county, Oglethorpe being the county of her residence. The defendant bought the tract of land formerly owned by the Southland Estates Corporation (hereinafter called the Southland Company) at a sale by the trustee, the Atlanta Trust Company (hereinafter referred to as the Trust Company), in pursuance of a power contained in a trust deed made by the Southland Company. That deed contained the following provision, among others: “ Beginning with the date of these presents and for and during the term of trust, the Company (meaning the Corporation), shall manage and operate the aforesaid real property and be permitted to improve, sell, or transfer any part or all of this property upon the terms and conditions following, that is to say: The Company shall be permitted to sell from time to time, by issuance of warranty deed or deeds, which warranty deed or deeds shall be countersigned by the aforesaid Trustee for any lot or lots in said property hereinbefore described, and known as Westland Estates, on terms and conditions as follows: That upon deposit by the Company with the Trustee of a sum equal to fifty ($50.00) Dollars for each twenty-five (25) foot unit lot in the property hereinbefore described, the Trustee shall issue to the person or persons, firm or firms, corporation or corporations, designated by the Company, a quitclaim deed or quitclaim deeds to such lot or lots as may be so specified by the Company. When making such deposit a plat of the property is to be filed with the Trustee fully and clearly locating said- lot or lots. Such payments made by the Company to the Trustee as hereinbefore set forth shall be used by the Trustee for the payment of interest or the retirement and cancellation of bonds until all bonds are retired and interest paid, and for no other purpose. The Company shall have entire and exclusive control, charge, and management of said property, and shall make such improvement from time to time as shall be-deemed necessary for the better and more rapid sale of this property; shall keep all places, wherever of sufficient value to warrant, insured, and shall pay all taxes and improvement charges which may be assessed from time to time against the property, and shall collect and receive all moneys paid in for any contract for the sale of any lot on the contract plan of sale; but all such moneys so received over and above 20% of the amount of sale of each lot up to the amount of fifty ($50.00) dollars on each twenty-five *137(25) foot unit lot of land so sold shall be deposited with the Trustee, to be by him applied to the payment of said .bonds, interest and principal.”
Neither in the part of the deed set forth immediately above nor in any other part of the deed do we find anything that would give to the purchaser at a trustee’s sale constructive notice of the equities of those who had purchased on the contract plan from the Southland Company, where they had neither deed nor bond for title recorded. Counsel for defendants in error insist in their argument that Mrs. Shehane had both constructive notice and actual notice of the rights of the numerous persons actually parties to the suit or for whose benefit the suit is instituted; but nowhere in the pleadings is there any attempt to point out what the actual notice was that Mrs. Shehane had received. The claim that she had constructive notice is based upon the wording of the trust deed. There is nothing in the trust deed nor in the advertisement of the property to show that the trustee was not selling what had been conveyed to it by the Southland Company, except the designated lots. If Mrs. Shehane had had constructive notice of the claims of numerous purchasers on the contract plan, there would have been no merit in her demurrer on the ground of multifariousness. There would have been a unity in the nature of the plaintiff’s and the intervenors’ equities which would have welded the claims of equity on the part of the purchasers into a harmonious whole, and they could have been joined in one suit as parties plaintiff. But there being nothing to show constructive notice to Mrs. Shehane of these equities, then each one of the purchasers of the lots who had no deed or bond for title recorded must rely upon proof of actual notice. The suit does not indicate what actual notice was conveyed to her before she purchased; and in seeking to establish their equities, the proof to show actual notice will be as varied as the persons bringing the suits. If there had been one act, or possibly a class of acts, which could be insisted upon as giving actual notice, — '-as, if there had been an announcement at the sale that certain parties were vested with equities under these contracts for the sale, or some similar fact constituting notice, then possibly the parties could have made that unity in the character of the notice, it being common to all, the basis of a joint suit. But the claim of constructive notice not appearing to be valid, and no *138common fact being urged as constituting actual notice which would support the claims of equity on the part of the purchasers on the contract plan, there is no right shown to unite these purchasers in one suit against Mrs. Shehane to have their claims established and deeds executed to them.
So far as concerns the contention that the plaintiffs should have the right to maintain this joint action-for the establishment of alleged equities, on the theory that it is necessary to reform the deed from the Trust Company, that also must fail so far as it affects Mrs. Shehane’s rights, for the reason that the Trust Company executed the kind of deed that it was authorized to execute under the terms of the trust deed, and there was nothing in the latter instrument to indicate to Mrs. Shehane that there were outstanding equities adverse to the title conveyed to her.
So far as the petition seeks to make Mrs. Shehane a party to the proceedings to wind up the affairs of the Southland Company and to join all the parties with claims of equity based on the payment of a part of the purchase-money, who had no deed or bond for title recorded, the petition in this case is multifarious, and the court erred in not sustaining that ground of the demurrer.
So far as it was a proceeding against Mrs. Shehane and the Trust Company in order to compel .the execution of deeds, the petition must fall, because as to the relief sought .in this part of the petition Mrs. Shehane is the only party against whom substantial relief is sought, there being no case shown to authorize the reformation of the deed as against Mrs. Shehane.

Judgment reversed.


All the Justices concur, except George, J., disqualified.